Exhibit 10.1

 

 

 

SUBSCRIPTION AGREEMENT
FIRST FEDERAL BANCSHARES OF ARKANSAS, INC.


 

This Subscription Agreement (this “Subscription Agreement”) is made as of
this 23rd day of August, 2013, by and between First Federal Bancshares of
Arkansas, Inc., an Arkansas corporation (the “Corporation”), and Bear State
Financial Holdings, LLC, an Arkansas limited liability company (the
“Subscriber”), subscribing to purchase shares of common stock, par value $0.01
per share (the “Shares”), of the Corporation, for a subscription price of $7.90
per share (the “Subscription Price”).

 

By completing, executing and delivering this Subscription Agreement and
tendering the Total Subscription Price shown on the Subscriber Information
Schedule hereto, the Subscriber hereby agrees to the terms and conditions of
this offering (this “Offering”) set forth in this Subscription Agreement as
follows:

 

Subscription. Subject to the terms, conditions and provisions of this
Subscription Agreement, the Subscriber hereby subscribes to purchase the number
of Shares set forth on the Subscriber Information Schedule and hereby agrees
that this subscription shall be irrevocable and shall survive the dissolution of
the Subscriber. The Subscriber agrees to deliver to the Corporation at the
following address:

 

First Federal Bancshares of Arkansas, Inc.

1401 Highway 62-65 North

Harrison, Arkansas 72601

Attn: Christopher M. Wewers

 

the following items (the “Subscription Documents”):

 

 

●

executed copy of this Subscription Agreement;

 

 

●

a completed and signed W-9 Request for Taxpayer Identification Number and
Certification;

     

 

●

a check payable to or wire transfer of immediately available funds to First
Federal Bancshares of Arkansas, Inc. for the Total Subscription Price; and

     

 

●

any other information regarding the Subscriber that the Corporation may
reasonably request in order to accept the Subscriber’s subscription for the
Shares.

 

1.     Terms. Upon receipt of the foregoing items, the Corporation shall deliver
the certificates for the Shares to the Subscriber if this subscription is
accepted by the Corporation, and will promptly return all Subscription Documents
and refund all subscription payments to the Subscriber if the subscription is
rejected.

 

The Subscriber acknowledges and agrees that any interest earned on the
subscription payments while they are held shall be applied to and delivered to
the Corporation and not to Subscriber. Such interest will be reported on a
Form 1099 to the Corporation, not to the Subscriber.

 

 
 

--------------------------------------------------------------------------------

 

 

 

2.     Acceptance of Subscription. The Subscriber acknowledges that the
Corporation has the right to accept or reject this subscription, in whole but
not in part. This subscription shall be deemed to be accepted by the Corporation
when the President of the Corporation signs the acceptance clause attached to
this Subscription Agreement.

 

3.     Rejection of Subscription. The Subscriber acknowledges that prior to
acceptance, the Corporation, in its sole discretion, may reject this
subscription for any reason at any time. If this subscription is rejected, the
Corporation will promptly return the Subscription Documents and will refund the
Total Subscription Price.

 

4.     Closing; Closing Deliverables.

 

(a)

If this Subscription is accepted by the Corporation, the closing of the purchase
and sale of the Shares (the “Closing”) shall occur at a time and place as is
mutually determined by the parties after all of the conditions provided herein
have been satisfied or waived.

 

 

(b)

At or prior to the Closing, the Subscriber shall deliver to the Corporation duly
executed Subscription Documents and a duly executed Registration Rights
Agreement (defined below).

     

 

(c)

At or prior to the Closing, the Corporation shall deliver to the Subscriber a
certificate or certificates representing the Shares and a duly executed
Registration Rights Agreement.

     

5.     Representations, Warranties and Covenants of the Subscriber. THE SHARES
ARE OFFERED FOR SALE ONLY TO ACCREDITED INVESTORS. The Subscriber acknowledges
that the Shares are being offered and sold in reliance upon an exemption from
the federal Securities Act of 1933, as amended (the “Act”), under
Section 4(a)(2) of the Act and Rule 506 of Regulation D promulgated under the
Act.

 

The Subscriber hereby represents and warrants to, and covenants and agrees with,
the Corporation, and its shareholders, directors, officers, employees, agents
and representatives, as follows:

 

 

(a)

The Subscriber qualifies as an “accredited investor,” as defined in Rule 501(a)
of Regulation D promulgated by the SEC and has such knowledge and experience in
financial and business matters to enable it to evaluate the merits and risks of
an investment in the Shares.

 

 

(b)

The undersigned (i) has adequate means of providing for his or her current needs
and possible personal contingencies, (ii) has no need for liquidity in this
investment, (iii) believes that the nature and amount of such investment is
suitable for the undersigned and consistent with the undersigned’s overall
investment program and financial position, (iv) believes that the undersigned’s
overall commitment to investments which are not readily marketable is not
disproportionate to the undersigned’s net worth and the investment in the Shares
will not cause such overall investment commitment to become excessive, (v) is
under no present or contemplated future need to dispose of any of the Shares to
satisfy any existing or contemplated undertaking, need or indebtedness, (vi) is
able to bear the economic risks of his or her investment in the Shares, and
(vii) at the present time, can afford a complete loss of such investment.

  

 
2

--------------------------------------------------------------------------------

 

 

 

 

(c)

The Shares are being acquired (i) solely for investment for the Subscriber’s own
account and not as nominee or agent or otherwise on behalf of any other person,
and (ii) not with a view to or with any present intention to reoffer, resell,
fractionalize, assign, grant any participation interest in, or otherwise
distribute the Shares.

     

 

(d)

Subscriber recognizes that an investment in the Corporation involves substantial
risk and Subscriber is fully cognizant of and understands all of the risk
factors related to the purchase of Shares.

     

 

(e)

Subscriber has been provided with all materials and information requested by
Subscriber and any others representing Subscriber, including any information
requested to verify the information furnished, and there has been direct
communication between the Corporation and its representatives on the one hand
and Subscriber and Subscriber’s representatives, if any, on the other in
connection with the information set forth herein. There has been made available
to both Subscriber and any advisors of Subscriber the opportunity to ask
questions of, and receive answers from the Corporation and the officers and
employees of the Corporation concerning the terms and conditions of this
Offering and to obtain any additional information deemed necessary to verify the
accuracy of the information contained herein.

     

 

(f)

The Subscriber is a limited liability company duly organized, validly existing,
and in good standing under the laws of the State of Arkansas, with full power
and authority to execute, deliver and perform this agreement.

     

 

(g)

The execution, delivery and performance of this Subscription Agreement by the
Subscriber and the consummation by the Subscriber of the transactions
contemplated hereby, have been duly authorized by all necessary action on the
part of the Subscriber. The Subscriber is not in breach or violation of any
provision of its Articles of Organization, Operating Agreement, or any other
contract or agreement to which it is a party (as amended in each case).

  

 
3

--------------------------------------------------------------------------------

 

 

 

 

(h)

This Subscription Agreement has been duly executed and delivered by the
Subscriber, constitutes the legal, valid and binding obligation of the
Subscriber, and is enforceable against the Subscriber in accordance with its
terms.

     

 

(i)

The information set forth on the Subscriber Information Schedule attached hereto
is accurate and complete.

     

 

(j)

Subscriber is the majority shareholder of the Corporation and certain of its
members and their representatives serve as directors of the Corporation, and as
such, Subscriber has access to all financial information of the Corporation and
possesses the ability to ask any questions of the Corporation regarding its
financial condition and prospects.

     

 

(k)

All information which the Subscriber has provided to the Corporation is correct
and complete as of the date set forth below, and if there should be any material
change in such information prior to the acceptance of the Subscriber’s
subscription, the Subscriber will immediately provide such information to the
Corporation.

     

6.     Representations, Warranties and Covenants of the Corporation. The
Corporation represents and warrants to, and covenants and agrees with, the
Subscriber as follows:

 

 

(a)

The Corporation is a corporation duly organized, validly existing, and in good
standing under the laws of the State of Arkansas, with full power and authority
to execute, deliver and perform this agreement.

 

 

(b)

The execution, delivery and performance of this Subscription Agreement by the
Corporation and the consummation by the Corporation of the transactions
contemplated hereby, have been duly authorized by all necessary action on the
part of the Corporation. The Corporation is not in breach or violation of any
provision of its Articles of Incorporation, Bylaws, or any other contract or
agreement to which it is a party (as amended in each case).

     

 

(c)

This Subscription Agreement has been duly executed and delivered by the
Corporation, constitutes the legal, valid and binding obligation of the
Corporation, and is enforceable against the Corporation in accordance with its
terms.

     

 

(d)

The Corporation will file all notices and applications with the NASDAQ Stock
Market, LLC (“NASDAQ”) regarding the Shares to be issued hereunder, as may be
required by the rules of NASDAQ.

 

7.     Conditions to the Obligations of the Parties. The respective obligations
of the Corporation and the Subscriber under this Subscription Agreement are
subject to the satisfaction or, to the extent permitted by applicable law, the
written waiver by the parties of the following conditions:

 

 
4

--------------------------------------------------------------------------------

 

 

 

 

(a)

The shareholders of the Corporation shall have approved the Offering.

 

 

(b)

The Corporation and First National Security Company shall have consummated the
merger of First National Security Company with and into the Corporation, or the
consummation of such merger shall be imminent.

 

 

(c)

Southard Financial, LLC shall not have withdrawn or modified its fairness
opinion with regard to the Offering.

 

8.     Limitation on Transfer of Shares; Registration Rights.

 

 

(a)

The Subscriber acknowledges and understands that there are substantial
restrictions on the transferability of the Shares under federal and applicable
state securities laws and under applicable banking laws, and that Subscriber may
not transfer, offer or sell the Shares unless such transfer, offer or sale is
pursuant to an effective registration statement under the Act or pursuant to an
available exemption from registration under the Act.

 

 

(b)

The parties agree and acknowledge that as a condition to Subscriber’s
obligations under this Subscription Agreement, both the Corporation and
Subscriber shall have entered into a registration rights agreement in a form
acceptable to both the Corporation and Subscriber that obligates the Corporation
to file one or more registration statements under the Act to register the offer
and sale of the Shares (the “Registration Rights Agreement”).

 

9.     Legend Requirements and Notations. The Subscriber understands and agrees
that the Shares, and any offer, sale, pledge, hypothecation or other transfer
thereof, will be subject to the following restrictions and limitations:

 

 

(a)

The Shares will bear a legend substantially to the following effect, until such
time as not required under Section 8(a):

 

THE SECURITIES REPRESENTED BY THIS INSTRUMENT HAVE NOT BEEN REGISTERED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED, OR SECURITIES LAWS OF ANY STATE AND MAY NOT
BE TRANSFERRED, SOLD OR OTHERWISE DISPOSED OF EXCEPT WHILE A REGISTRATION
STATEMENT RELATING THERETO IS IN EFFECT UNDER SUCH ACT AND APPLICABLE STATE
SECURITIES LAWS OR PURSUANT TO AN EXEMPTION FROM REGISTRATION UNDER SUCH ACT OR
SUCH LAWS.

 

 

(b)

The legend described in subparagraph (a) above will be placed on any new
certificates issued (whether because of transfer, loss, destruction or
otherwise) with respect to the Shares unless the Corporation is satisfied that
such legends are not required.

  

 
5

--------------------------------------------------------------------------------

 

 

 

(c)

Notations of these restrictions will be made in the appropriate records of the
Corporation and stop-transfer instructions will be issued to the Corporation’s
transfer agent, if any.

 

10.   Indemnification. The Subscriber acknowledges and understands the meaning,
importance and legal consequences of the representations, warranties, covenants
and agreements made by the Subscriber herein, and that the Corporation and its
shareholders, directors, officers, employees, agents and representatives are
relying upon such representations, warranties, covenants and agreements.

 

The Subscriber hereby agrees to indemnify and hold harmless the Corporation and
its shareholders, directors, officers, employees, agents and representatives
from and against any and all loss, damage or liability, together with all costs
and expenses (including attorneys’ fees and disbursements), which any of them
may incur by reason of any breach of any representation, warranty, covenant or
agreement of the Subscriber contained in this Subscription Agreement, including
the representation and warranty that the Subscriber is an accredited investor.

 

Notwithstanding the foregoing, however, no representation, warranty, covenant or
agreement made herein by the Subscriber shall in any manner be deemed to
constitute a waiver of any rights granted to the Subscriber under federal or
state securities laws. All representations, warranties, covenants and agreements
contained in this Subscription Agreement and the indemnification contained in
this paragraph shall survive the acceptance of this subscription and the sale of
the Shares by the Corporation to the Subscriber.

 

11.   Binding Effect. This Subscription Agreement shall be binding upon and
inure to the benefit of the Subscriber and the Subscriber’s successors and shall
not be assignable by the Subscriber. This Subscription Agreement shall inure to
the benefit of and, upon its acceptance by the Corporation, be binding upon the
Corporation and its successors.

 

12.   Arkansas Law. This Subscription Agreement shall be governed by and
construed in accordance with the laws of the State of Arkansas.

 

(Signature Page Follows)

 

 

 
6

--------------------------------------------------------------------------------

 

 

 

IN WITNESS WHEREOF, the Subscriber has executed this Subscription Agreement as
of August 23, 2013.

  

  BEAR STATE FINANCIAL HOLDINGS, LLC                      By: /s/ William J.
Changose       Name: William J. Changose       Title: Chief Operating Officer  

 

 

 

ACCEPTANCE

 

First Federal Bancshares of Arkansas, Inc. hereby accepts this Subscription
Agreement for all shares subscribed.

 

Dated: August 23, 2013

 

 

 

  FIRST FEDERAL BANCSHARES OF ARKANSAS, INC.                      By:
/s/ Christopher M. Wewers       Name: Christopher M. Wewers       Title:  
President and Chief Executive Officer  

 

 

 
7

--------------------------------------------------------------------------------

 

 

 

SUBSCRIBER INFORMATION SCHEDULE

 

The Subscriber hereby provides the following information regarding its ownership
of the Shares (PLEASE PRINT):

 

Name(s) in which the Subscriber
wishes to hold the Shares:

Bear State Financial Holdings, LLC

   

Address:

900 South Shackleford
Suite 200
Little Rock, AR 72211
Attn: Richard N. Massey

   

Telephone:

(501) 320-4862

   

E-mail Address:

 

   

Facsimile:

     

Taxpayer Identification Number:

     

Number of Shares Subscribed For:

2,291,593

   

Total Subscription Price:

$18,103,584.70

 

 

8